DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 11-14 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	Limitation the identified topic references to other items in the claim. It is unclear what item is being referenced;
2.	At least two kinds of pages are recited in the claim, e.g., page and displayed page, wherein interaction occurs on displayed page. It is unclear how input could be received on the page to access to a file (e.g., providing an element on the page, the element configured to provide access to one of the identified one or more files in response to an input received on the element).

the element is provided… in the displayed page or the page as recited in claim 1.

Regarding claim 1, an element is provided and configured to access to one of the one or more files in response to an input received on the element (i.e., identifying one or more files related to the identified topic; and providing an element on the page, the element configured to provide access to one of the identified one or more files in response to an input received on the element). Claim 4 further recites that filenames of recommended files are provided in response to detected user interaction with filename of a file of the one or more files (i.e., detecting, by the computing device, user interaction with a filename of a file of the one or more files related to the identified topic; requesting, by the computing device, recommendations based on the topic and the interacted filename; receiving, by the computing device, one or more filenames of one or more recommended files; and displaying, by the computing device, the one or more filenames of the recommended one or more files in a file zone in the displayed page)
1.	It is unclear whether an element on the page or a filename of a file of the one or more files related to the identified topic is provided;
2.	It also unclear whether access to one of the identified one or more files as recited in claim 1 or one or more filenames of one or more recommended files as recited in claim 4 is provided in response to user input/interaction.
For at least the reasons as noted. The features of claim 4 are considered as optional features. 

Claim 11 includes features analogous to claim 4. Claim 11 is rejected for at least the reasons as noted with regard to claim 4.  Dependent claims 5-7 & 12-14 are rejected at least by virtue of their dependencies from claims 4 & 11.



Regarding claims 17 & 18, limitation the displayed page references to other items in the claims. It is unclear what item is being referenced.

As recited in claim 18, interaction is monitored to determine a topic and at least one filename in the file zone is filtered based on the identified topic (i.e., monitoring, by the computing device, interaction with the displayed page; and responsive to determining, by the computing device, a topic based on the interaction with the displayed page, filtering the at least one filename in the file zone based on the identified topic). Claim 19 further recites that interaction with a filename in the file zone is detected to display one or more filenames of one or more recommended files in the file zone (i.e., detecting, by the computing device, user interaction with a filename of a file listed in the file zone; requesting, by the computing device, recommendations based on the topic and the interacted filename; receiving, by the computing device, one or more filenames of one or more recommended files; and displaying, by the computing device, the one or more filenames of the one or more recommended files in the file zone or in a different file zone in the displayed page).
It is unclear whether at least one filename in the file zone is filtered or one or more filenames of one or more recommended files in the file zone is displayed in response to interaction.
For at least the reasons as noted. The features of claim 19 are considered as optional features. 

Regarding claim 20,
1.	Dependent claim 20 is rejected at least by virtue of their dependencies from claim 19;
the one or more filenames of the one or more recommended files are displayed as a ranked list is based on relevancy to the identified topic, which is identified based on interaction of claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9, 11 & 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BHARAT [US 7,346,606 B2].

Regarding claims 1 & 8, BHARAT teaches a system to perform a method. The system comprising: a memory, e.g., storage device 1320 (BHARAT, Col. 14-Lines 8[Wingdings font/0xE0]15); and one or more processors in communication with the memory and configured to perform the method (BHARAT, Col. 14-Lines 8[Wingdings font/0xE0]29). The method as taught in BHARAT reads on the method of claim 1 as shown below.

CLAIMS 1 & 8
A method comprising: 
displaying, by a computing device, a plurality of elements in a page; 


monitoring, by the computing device, interaction with the displayed page; and 

responsive to determining, by the computing device, a topic based on the interaction with at least one of the plurality of elements in the displayed page, identifying one or more files related to the identified topic; and 
providing an element on the page, the element configured to provide access to one of the identified one or more files in response to an input received on the element.




CLAIM 15
A method comprising: 
displaying, by a computing device, a plurality of elements in a page, 



at least one element of the plurality of elements configured to provide access to a subpage of the page; 
retrieving, by the computing device from a file services connector, at least one filename of at least one file via the element; and


displaying, by the computing device, the at least one filename of the at least one file in the displayed page such that contents of the at least one file is accessible in response to input received on the at least one filename.


BHARAT 
A method comprising: 

user activity with the displayed document page is monitored by the personal computer (BHARAT, Col. 15-Lines 56[Wingdings font/0xE0]61); and 
in response a determined topic in accordance with a selected search result by the user, one or more ad’s pages is identified and recorded (BHARAT, Col. 15-Lines 58[Wingdings font/0xE0]67 & Col. 1-Lines 39[Wingdings font/0xE0]53); and 
a graphical component is provided on the document page, wherein the graphical component is configured with a link to provide access to the one or more ad’s pages in response to an input received on the graphical component (BHARAT, Col. 15-Line 67[Wingdings font/0xE0]Col. 16-Line 4; Col. 1-Lines 39[Wingdings font/0xE0]53 & Col. 4-Lines 34[Wingdings font/0xE0]42).

A method comprising: 
a plurality of search results 1525 is displayed in document page (BHARAT, Col. 
page 1620 is displayed in response to the selection of the eighth search result (BHARAT, Col. 15-Line 55[Wingdings font/0xE0]67); 
one or more graphical components in the form of texts of one or more ad’s pages is retrieved from one or more advertisers (BHARAT, Col. 15-Lines 56[Wingdings font/0xE0]67; Col. 1-Lines 39[Wingdings font/0xE0]53 & Col. 4-Lines 34[Wingdings font/0xE0]42); and
the one or more graphical components in the form of texts of one or more ad’s pages are displayed in the displayed document page such that contents of the one or more ad’s pages is accessible in response to input received on the one or more graphical components (BHARAT, Col. 15-Lines 56[Wingdings font/0xE0]67; Col. 1-Lines 39[Wingdings font/0xE0]53 & Col. 4-Lines 34[Wingdings font/0xE0]42).


	
Regarding claims 2 & 9, BHARAT further teaches that the element is provided in a file zone in the displayed page (BHARAT, FIG. 16; Col. 15-Line 67[Wingdings font/0xE0]Col. 16-Line 4; Col. 1-Lines 39[Wingdings font/0xE0]53 & Col. 4-Lines 34[Wingdings font/0xE0]42).



Regarding claims 7 & 14, BHARAT further teaches that the one or more filenames are displayed as an ordered list based on relevancy of the one or more files to the identified topic (BHARAT, Col. 15-Line 56[Wingdings font/0xE0]Col. 16-Line 10).

Regarding claim 16, BHARAT further teaches that retrieving the at least one filename is via an input on the at least one element displayed on the page (BHARAT, Col. 15-Lines 56[Wingdings font/0xE0]67; Col. 1-Lines 39[Wingdings font/0xE0]53 & Col. 4-Lines 34[Wingdings font/0xE0]42).

Regarding claim 17, BHARAT further teaches that displaying the at least one filename includes listing the at least one filename in a file zone in the displayed page (BHARAT, FIG. 16; Col. 15-Lines 56[Wingdings font/0xE0]67; Col. 1-Lines 39[Wingdings font/0xE0]53 & Col. 4-Lines 34[Wingdings font/0xE0]42).

Regarding claim 18, BHARAT further teaches the steps of monitoring, by the computing device, interaction with the displayed page (BHARAT, Col. 15-Lines 27[Wingdings font/0xE0]30); and responsive to determining, by the computing device, a topic based on the interaction with the displayed page (BHARAT, Col. 15-Lines 58[Wingdings font/0xE0]67 & Col. 1-Lines 39[Wingdings font/0xE0]53), filtering the at least one filename in the file zone based on the identified topic (BHARAT, Col. 15-Line 67[Wingdings font/0xE0]Col. 16-Line 4; Col. 1-Lines 39[Wingdings font/0xE0]53 & Col. 4-Lines 34[Wingdings font/0xE0]42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over BHARAT [US 7,346,606 B2] in view of CALABRIA et al. [US 2005/0137939 A1].

Regarding claims 3 & 10, BHARAT does not explicitly teach that identifying one or more files related to the identified topic is based on a term frequency-inverse document frequency.
CALABRIA teaches that identifying one or more files related to the identified topic is based on a term frequency-inverse document frequency, e.g., one or more advertiser’s web page related to a topic is identified based on TFIDF (CALABRIA, ¶ 0130).
.

Claims 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over BHARAT [US 7,346,606 B2] in view of BRUNSWIG et al. [US 8,955,080 B1].

Regarding claims 5 & 12, BHARAT does not explicitly teach that the recommended one or more files are from applications accessible by a single sign-on (SSO) of the user. 
BRUNSWIG teaches that a single sign-on (SSO) is used for accessing (BRUNSWIG, Abstract).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BRUNSWIG into BHARAT in order to share logging between systems. 

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over BHARAT [US 7,346,606 B2] in view of MORI [US 2010/0070507 A1].

Regarding claims 6 & 13, BHARAT does not explicitly teaches that the recommended one or more files are determined using a content collaborative filtering (CF) technique.
MORI teaches that a content collaborative filtering (CF) technique is used for recommending content.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MORI into BHARAT in order to manage content for users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 4, 2022